Citation Nr: 1508412	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran's active service did not involve in-country duty or visitation in the Republic of Vietnam; therefore, herbicide exposure may not be presumed, and there is no competent evidence of actual herbicide exposure.  

2.  Prostate cancer did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  

3.  Hypertension did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims by way of letters sent to the Veteran in October 2008 and March 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, and private treatment records, and these records have been associated with the claims file.  

The Veteran has not been afforded VA examinations regarding the claims on appeal.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed herein, there is competent evidence that the Veteran has current disabilities including prostate cancer and hypertension.  However, there is no competent evidence that the Veteran's current prostate cancer or hypertension manifested during service or during an applicable presumptive period.  Likewise, there is no indication that such conditions may be associated with the Veteran's active service.  Accordingly, VA examinations for the Veteran's claimed conditions need not be obtained.  Id.; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hypertension and malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection for certain specified diseases, including prostate cancer, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Prostate Cancer

The Veteran claims that his prostate cancer is due to Agent Orange exposure while serving during the Vietnam era.  His September 2008 claim reports that he served in Vietnam and was exposed to Agent Orange, but does not identify a specific time period when he was in Vietnam.  

The Veteran's service records indicate that he served as a cook aboard the U.S.S. Joseph Strauss DDG-16 in the Vietnam Combat Zone at various times from March 1970 to August 1970 and that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  Notably, however, the Veteran has not specifically alleged that the conditions of his service involved in-country duty or visitation in the Republic of Vietnam outside of his service as a cook while stationed on the U.S.S. Joseph Strauss.  Rather, his March 2009 statement and May 2009 notice of disagreement (NOD) assert that he should be entitled to presumptive service connection based upon presumed exposure to herbicides given his service as a "blue water" Navy Veteran of Vietnam.  

The Board notes that the U.S.S Joseph Strauss is included on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was updated in December 2014.  http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last visited February 12, 2015).  It is indicated that the U.S.S. Joseph Strauss operated on the Mekong River Delta on March 4, 1966 and in Ganh Rai Bay during November 7 and December 7, 1968, but the Board notes that both of these instances occurred prior to the Veteran's period of active service, including his time stationed on the U.S.S. Joseph Strauss.  

Following development by the RO, a February 2011 RO memorandum found that there was insufficient information to submit to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of potential Agent Orange exposure.  The Board agrees that a request to JSRRC to corroborate any potential herbicide exposure is not warranted, as the evidence of record establishes that the U.S.S. Joseph Strauss was not involved with in-country duty or visitation within the Republic of Vietnam during the Veteran's period of active service, and the Veteran has not alleged any in-country duty or visitation within Vietnam outside of his service while stationed on the U.S.S. Joseph Strauss.  

Thus, the Veteran's confirmed presence in official waters of the Republic of Vietnam does not equate to service in the Republic of Vietnam.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chap. 1, Sec. H, Para. 28.h.  The Board finds that the weight of the evidence establishes that the Veteran served on the U.S.S. Joseph Strauss while it was stationed as an off shore "blue water" vessel in the Vietnam Combat Zone.  However, service on a deep-water naval vessel in waters off shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d 1168.  Hence, the presumptive provisions regarding disease associated with exposure to herbicides are not applicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  

The Board also notes that there is no evidence that the Veteran's prostate cancer manifested as malignant tumors within one year of the Veteran's separation from active service; hence, the presumptive provisions regarding chronic diseases are also inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no evidence that the Veteran experienced symptoms of prostate cancer manifested by malignant tumors continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Although the evidence does not support a presumptive link between the Veteran's prostate cancer and his active service, he is not precluded from establishing service connection with proof of actual direct causation.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039.  

As noted above, the Veteran does not assert in-country duty or visitation in the Republic of Vietnam outside of his service while stationed as a cook on the U.S.S. Joseph Strauss.  His March 2011 VA Form 9 substantive appeal reports that while he was in the waters of Vietnam, a giant plane sprayed herbicides every day.  A subsequent April 2013 statement further reports that the U.S.S. Joseph Strauss was on the shoreline for a long time in Vietnam.  While the Veteran is competent to describe an observable event such as seeing a plane fly overhead and spray substances, see Layno, 6 Vet. App. 465, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance like tactical herbicides.  See Jandreau, 492 F.3d 1372.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance to which he may have been exposed.  Id.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value.  Furthermore, there is no evidence in the Veteran's service treatment or service personnel records that he was directly exposed to herbicides, including Agent Orange.  

Service treatment records contain no evidence of symptoms, complaints, or diagnoses of prostate cancer during active service.  Medical examinations upon service enlistment and service separation contain normal clinical results, and concurrent reports of medical history do not document any related symptoms.  

Post-service private treatment records from June 2007 document the Veteran's elevated prostate specific antigen (PSA) readings.  An October 2007 invoice indicates that the Veteran underwent radiation therapy.  Treatment records from March 2008 to December 2008 document a history and diagnosis of adenocarcinoma of the prostate gland.  Significantly, however, there is no evidence that a private physician offered a nexus opinion specifically linking the Veteran's prostate cancer to his active service.  Moreover, the Board notes that the earliest indication of prostate cancer within the record is from June 2007, over 35 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the Veteran's prostate cancer and any documented event or injury during service.  

The Veteran's own assertions that his prostate cancer is related to service, to include herbicide exposure in service, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra; see also Jandreau, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer is etiologically related to active service.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Hypertension

The Veteran also claims entitlement to service connection for hypertension.  

Service treatment records contain no evidence of symptoms, complaints, or diagnoses of hypertension during active service.  Medical examinations upon service enlistment and service separation contain normal clinical results, including blood pressure readings, and concurrent reports of medical history do not document any related symptoms.  

The Board notes that hypertension is not one of the specified diseases for which service connection may be presumed based upon exposure to herbicides.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  Additionally, there is no evidence that the Veteran's hypertension manifested within one year of the Veteran's separation from active service; hence, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no evidence that the Veteran experienced symptoms of hypertension continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, supra.  

Although the evidence does not support a presumptive link between the Veteran's hypertension and his active service, he is not precluded from establishing service connection with proof of actual direct causation.  See Stefl, supra; Combee, supra.  

Post-service private treatment records from June 2007 through December 2008 document a diagnosis of hypertension.  Significantly, however, there is no evidence that a private physician offered a nexus opinion specifically linking the Veteran's prostate cancer to his active service.  Moreover, the Board notes that the earliest indication of hypertension within the record is from June 2007, over 35 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson, 230 F.3d at 1333.  

Moreover, there is no competent evidence to establish a nexus between the Veteran's hypertension and any documented event or injury during service.  

The Veteran's own assertions that his diagnosed hypertension is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra; see also Jandreau, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is etiologically related to active service.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for prostate cancer is denied.  

Service connection for hypertension is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


